*129Response to petition for rehearing by
Special Judge J. E. RobbiNs,
May 11,1906.
This action has been twice considered by this court, and the last opinion, which has been so vigorously assailed by the learned counsel for appellants, is found on page 307 of 87 S. W., and page 938 of 27 Ky. Law Rep. The earnestness with which they insist that the court was in error in its last opinion has caused us to give a very careful and extended investigation to the questions raised by them in their petition for rehearing. Following the division made by them, for convenience, we will consider in consecutive order the two main contentions of appellants.
1. YVas the judgment entered upon the return of the case from this court, after the reversal, in accordance with the opinion?
Perhaps all the material facts necessary for the proper consideration of the question now under consideration are recited in the former opinions; but, inasmuch as the court is of the firm conviction that the learned counsel are radically in error when they assert that the ownership of the land in controversy was not the vital point in litigation w'e will recite a few of the facts bearing on that question. In the petition it was alleged in substance that the defendants, acting for the use and benefit of A. J. Asher, were seeking to obtain patents on the land in controversy from the Commonwealth of Kentucky, on the ground that the said lands were vacant an unappropriated, and that they sought these patents for the purpose of endeavoring to deprive the plaintiff of the possession and of his proper and undisputed use and enjoyment of such lands and for the purpose of com-*130Quitting trespass thereon under pretended color of title, and for the purpose of creating a cloud on the plaintiff’s title, and thereby, if possible, forcing plaintiff to sell same to said Asher, or to pay money to him to quiet the title and to secure the undisturbed use find enjoyment of the land. It is furthermore subsequently alleged that the issual of such patent would materially aid the defendants in carrying out said purpose and w’ould cast a cloud on the title of the plaintiff, and would result in a multiplicity of lawsuits. In the prayer the plaintiff prayed to be adjudged the owner of all of said land, and that the surveys made by defendants be adjudged illeg*al and void, and that they gave them no right or interest in the land, and that the injunction be made perpetual, and the petition prayed for any other relief to which the plaintiff might be entitled.
The plaintiff: based his right to recover chiefly under and by virtue of the Cheever patent, but he also set up five other patents, which had subsequently been issued to other persons, and the rights of which he had acquired. In their answer the defendants denied the plaintiff’s ownership) and title. They specifically denied that the plaintiff was the owner under the Cheever patent or otherwise of any part of said land, and they affirmed in direct contradiction of the allegation of the petition that' said lands were all vacant and unappropriated, and, therefore, that they had a right to acquire title by patent from the Commonwealth. It will thus be seen that the gist of the action whs the plaintiff’s ownership of this property, and until this leading and vital fact is established, he has no rights in the premises, and when once established, he is entitled to be fully protected in the enjoy-*131meat of Ms property. While this is not an action under section 11, of the Kentucky Statutes of 1903, to quiet title, still it is an action to prevent the creation of a cloud upon his title. The jurisdiction of the court of chancery, in this case, does not depend upon the statute. It is independent of the statute and is derived from the general equitable jurisdiction of the courts to prevent an injury, as well as to abate one after it has occurred. The statute is largely declaratory of the common law, and there are exceptions to the general rule established by it. It has been held since the adoption of this statute that a court of equity has jurisdiction to quiet the title of a re-mainderman against the life tenant when the life tenant is in the actual possession. Simmons v. McKay, 5 Bush, 25; Kellar v. Stanley, 86 Ky. 240, 5 S. W. 477.
It is fundamental law that courts of equity independent of any statute possess jurisdiction to prevent the creation of a cloud upon the title of another. Indeed, we do not understand that counsel for appellant controvert this general principle of law, for the authority which they cite (Barker v. Warren, 6 Ky. Law Rep., 86) decides, this principle in this language: “It is true courts of equity have independent of statute entertained jurisdiction to prevent a person from creating a cloud upon the title of another as well as to remove a cloud already existing.” Before the court could adjudge that the plaintiff was entitled to an injunction restraining the defendants from procuring the issual of a patent to- them for said lands by the Commonwealth, it must be determined that the plaintiff was tlxe owner of the lands in controversy. It is true the petition should have been dismissed, *132unless the ownership of the plaintiff had been established, whether the defendants had any right to the land or not, but the ownership being found in the plaintiff, it necessarily follows that the ownership and title cannot rest in anybody else.
In this action the plaintiff Was endeavoring to establish his right to the land in controversy against the defendants, and it was their duty to present any and all defenses which the law permitted them to make in this action, and as against them the plaintiff was entitled to be protected by the judgment in the full enjoyment of his rights to the land. The court in this instance had jurisdiction of this transaction because it prevented a multiplicity of suits. The plaintiff’s right against all the defendants was based upon the same facts. Indeed, their pretended claims to this land were identical and they were all acting for the defendant A. J. Asher. For the sake of the argument, it may be conceded that the plaintiff could not maintain an action under the statute to quiet his title against the defendants without an allegation of possession in himself. Yet independent of statutory law; the court did have jurisdiction to prevent the creation of a cloud upon his title, and further, the court had jurisdiction because the determination of the questions at issue avoided a multiplicity of suits: It is a familiar doctrine that where a court of equity once obtains rightful jurisdiction of a subject, it will comprehend within its grasp, and decide all incidental matters necessary to enable it to make a full and final determination of the whole controversy, and thus determine litigation.
In this case the court having rightful jurisdiction', it was authorized to grant the plaintiff full relief, *133and not only prevent the creation of a cloud upon his title, but as between him and the defendants, to quiet him in the full enjoyment of his property. In discussing the principle here involved, the author of Pomeroy’s Equity Jurisprudence (section 242) says: “It was a fundamental conception of the equity jurisprudence from the earliest periods as soon as its jurisdiction became established and its peculiar methods became developed, that the court of chancery, in any cause coming before it for decision, if the circumstances of the case would permit, and all the parties in interest were or could be brought before it, would strive to determine the entire controversy, to award full and final relief, and thus to do' complete justice to all the litigants, whatever might be tbe amount or nature of their interest in the single proceeding, and thus to bring all possible litigation over the subject-matter within the compass of one judicial determination. We have seen, in the foregoing paragraphs, that this conception of the equity jurisprudence has been steadily applied throughout the whole history of the court to a great variety of circumstances, litigations, and reliefs. By virtue-of its operation, and in order to promote justice, the court, having obtained jurisdiction of a controversy for some purpose clearly equitable, has often extended its judicial cognizance over rights, interests, and causes of action which were purely legal in their nature, and has awarded remedies which could have been adequately bestowed by a court of law.” The same author, in section 243, says: “The doctrine that a court of equity may take cognizance of a controversy, determine the rights of all the parties, and grant the relief requisite to meet the ends of justice, *134in order to prevent a multiplicity of suits, bias already been briefly mentioned in a preceding section upon the ‘concurrent jurisdiction.’ The same remarks which were made in the commencement of the last section concerning the general principle that when a court of equity has acquired jurisdiction over part of a matter, or over a matter for some particular purpose, it may go on and determine the whole controversy and confer complete relief, apply with equal truth and force to the doctrine now under consideration, and need not therefore be repeated. Like that general principle, the ‘prevention of a multiplicity of suits’ produces a material effect upon both the concurrent and the'-exclusive jurisdiction. ’ ’
This principle of law is, in effect, recognized by the Kentucky Civil Code of Practice. Subsection 2, section 113, provides: “A pleading may contain statements of as many causes of actions, legal or equitable, and of as many matters of estoppel and avoidance, legal or equitable, total or partial, and may make as many traverses * * * as. there may be grounds for and in behalf of the pleader.” Tiffs section is to be considered in connection with subsection 4, which prohibits inconsistent pleas, and it has been held that when a party has defenses which lie fails to make, such defenses are lost. Hackett v. Sehad, 3 Bush, 353. Of course, the judgment in this case quieting the plaintiff’s title, as well as preventing the creation of a. cloud thereon, is to be considered in connection with the record in the case, and should be understood as determining all the rights of the plaintiff and defendants with respect to title to these lands.
2. Should the motion of defendant Asher to A1q *135his amended and supplemental answer and counterclaim have been overruled?
It is manifest that the appellant in tills instance did not pursue the usual course to obtain a new trial. Evidently he should have filed a petition, making the necessary averments, with the clerk, and had process issued thereon. He did not pursue the course prescribed by the Code of Practice either in name or form. He himself selected this unusual mode and offered his amended and supplemental answer and counterclaim, and sought to induce the court to permit it filed in this unusual w'ay by force of affidavits which he tendered with the pleading. In its form, and under the circumstances, the court was under no obligation to permit it to be filed either with or without affidavits supporting' it, for when objection was made the court should have required the appellant to pursue the course pointed out by law. Conceding that the judgr ment had been rendered before the court acted upon appellant’s motion to file this pleading, he had no legal right to file it, because he was. not proceeding to obtain a new trial in a legal way, and the court had the right, and, indeed, it was its duty, when objection was made, to refuse to permit the pleading filed. Scott v. Scott’s Executors, 9 Bush, 176. The case of Hackett v. Rosenbaum, 47 S. W. 450, 22 Ky. Law Rep., 1569, in our opinion, has no application to the case in controversy. There the petition for a new trial and to vacate the original judgment was offered and allowed filed apparently without objection, and while the court in the opinion says that the appel-lee was not obliged to take notice of it until process had been served thereon, it seems that he did do so, and for that reason the objections which appellee *136makes in the ease at bar were not raised in that case. Hence, it appears, to ns, that the case of Scott v. Scott’s Executors,, cited above, is in point.
Waiving the irregularity of the proceeding, however was the appellant entitled to file the pleading1!
It presented two new issues. It alleged the existence and discovery of the Say patent, and its priority over the Ckeever patent, and it furthermore alleged that appellant, A. J. Asher, had been in the adverse possession of these lands for more than 20 years before the institution of the action. It is not contended by Asher, and such contention would be preposterous, that he did not know that he had been in the adverse possession of these lands at the time of the filing of Ms original answer, and.we do not understand that it is now seriously contended that he should be permitted after this long delay to litigate this question with the appellee. In the original answer the title of the plaintiff was not only denied, but it was affirmatively asserted that the lands in controversy were vacant and unappropriated, and for this reason the appellants were seeking to obtain patents from the Commonwealth to, these lands. If, after making this plea, the appellants in the original answer, had set up the Benjamin Say patent, a prior title, the court evidently would have required them to elect upon winch defense they would rely because this latter plea is wholly inconsistent with the first. They would not be permitted to allege in one paragraph that the lands were vacant and unappropriated, and in another paragraph to allege that these lands had been patented by Benjamin Say many years before the Cheever patent was issued. Such inconsistent pleas would not be tolerated. Now, can it *137'be contended with any reason that the appellants would not be permitted, in the original answer, to rely on this defense because of its inconsistency, and yet say that after they had litigated the issue that the land was vacant and unappropriated, and had lost, they might then in an amendment assert this inconsistent plea, and create an entirely different and new issue, and relitigate the right of the plaintiff under these circumstances'? To such a contention we cannot give our consent. The appellants could not rely upon inconsistent defenses. Having selected their defense upon which they would stake their right, and having lost, they should not be permitted to retrace their steps, and take a different or inconsistent course.
For these reasons, the petition for rehearing is overruled.